CALLISTER, Justice
(dissenting).
After a review of the record, I cannot agree with the conceptualization of the instant action by the majority opinion, since Rule 12(b) (6), U.R.C.P., has been entirely excluded from consideration. The majority opinion reasons that the action could not be dismissed because defendants filed a counterclaim prior to plaintiffs’ motion to dismiss, Rule 41(a) (2), U.R.C.P.
Plaintiffs’ motion should be considered as it was pleaded, and then the error in the majority opinion will be revealed. Plaintiffs moved: (1) that the defendants’ answer be stricken and counterclaim be dismissed with prejudice on the ground that defendants should be estopped to assert their claim after their total, absolute and continued default in this action since the year 1962; (2) that in the event the *11court grants the first motion, plaintiffs’ action be dismissed with prejudice.
The majority opinion apparently has adopted a contention urged by defendants that an affirmative defense such as laches or estoppel may only be pleaded in a responsive pleading and may not be raised by motion.
Rule 8(c) might seem to imply that affirmative defenses may be raised only by a pleading (where one is required or permitted) and not otherwise. This, however, is too narrow a construction of the rule. * * * Under the 1946 amendment to Rule 12(b), it is also made clear that a defendant may raise an affirmative defense by a motion to dismiss for failure to state a claim; * *. By analogizing the motion to a motion for summary judgment, however, the amended Rule 12(b) clearly permits affirmative defenses to be raised by motion. The affirmative defense raised by motion to dismiss may be handled solely under Rule 12(b), without resort to summary judgment procedure, where the defense appears on the face of the complaint itself. * * *1
Defendants’ answer and counterclaim are dated 16th of January, 1968; plaintiffs’ complaint was filed the 24th of May, 1962. Plaintiffs asserted in their motion to dismiss that defendants should be es-topped to assert their counterclaim at that date. There is no basis to contend in the instant case that the trial court abused its discretion -by its refusal to give aid to the counterclaimants who have long slept on their rights.
Both laches and estoppel are bars which in certain circumstances may be raised to defeat a right or claim a party otherwise would have. The courts refuse to give their aid to the party who has slept on his rights or who because of his actions or inaction when action was required is not fairly entitled to relief.2
After the trial court properly dismissed defendants’ counterclaim under Rule 12(b) (6), U.R.C.P., the court then properly granted plaintiffs’ motion to dismiss their complaint. The judgment of the trial court should be affirmed.
TUCKETT, J., concurs in the dissenting opinion of CALLISTER, J.
HENRIOD, J., having disqualified himself, does not participate herein.

. 2A Moore’s Federal Practice (2d Ed.), § 8.28, pp. 1863-1864. Also see 1A Barron and Holtzoff Federal Practice and Procedure, § 279, pp. 167-171; Coughlin v. Ryder (U.S.D.C.E.D.Pa.1966), 260 F. Supp. 256, 260, wherein the court held that a motion to dismiss under Rule 12 will be sustained where laches can be determined without the necessity for further factual inquiry.


. Petterson v. Ogden City, 111 Utah 125, 136, 176 P.2d 599 (1947).